PER CURIAM.
In the final judgment of dissolution of marriage on appeal, the trial court failed to set forth the determination of which party would make the mortgage payments and bear the expenses for repair and maintenance on the marital home. We remand for the trial judge to make such determination. If the trial judge should determine that the wife is to make all such payments, exclusive of the husband, provisions shall be made for increasing her equity in the property. Rubino v. Rubino, 372 So.2d 539 (Fla. 1st DCA 1979).
We have considered the other points raised in this appeal and find them to be without merit.
Accordingly, this cause is AFFIRMED in part and REVERSED and REMANDED in part for further proceedings in accordance with this opinion.
McCORD and MILLS, JJ., and AGNER, ROYCE, Associate Judge, concur.